DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the “planar shell part”, a plurality of “further profile components”, do not appear to have support in the specification.  Note that the preamble refers to “a further profile component” rather than a plurality of “further profile components”.  As to claim 13, the claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (EP 02143751A2) in view of Andre (US 5,431,870).
As to claim 1, Freeman teaches a process for fabricating a structural assembly that could be used in connecting components to produce a node connection between two components.  The Freeman structural assembly meets the claimed profile component and connecting component as shown below in the annotated Fig. 3, except for the recited textile structure.  
The Freeman process comprises providing mold halves (80, 82) inherently having a cavity corresponding to the desired component profile with a connector.  Freeman teaches placing a first fiber reinforcement material for the profile component (Fig. 3, item 84) and a second fiber reinforcement material for the connecting component (Fig. 3, item 86) in touching/overlapping contact in the mold (at the corner), introducing flowable plastic into the mold to saturate the reinforcing material (claim 1, step (e.)), and hardening the plastic material (page 3, lines 27-29), thereby forming a single part having a profile component and connecting component in one production process in the mold.  Freeman further teaches inserting a further profile component (72) into the connecting component.

    PNG
    media_image1.png
    347
    572
    media_image1.png
    Greyscale

Freeman is silent to (a) the “textile” reinforcing material and (b) the node connection having one planar shell part.
Regarding (a) and (b), Andre teaches a similar structural subassembly (Figures) where textile components (item 10, 5:52) are placed in a mold with a planar shell part (Fig. 1, item 18).  After the composite is formed, further profile components  (24) are in inserted into the planar shell part (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the time of filing to incorporate these features from Andre into Freeman because (a) Freeman teaches/suggests a fiber reinforcement material, and Andre provides a fiber reinforcement material within the scope of Freeman’s teaching/suggestion, and (b) Freeman provides an article for use in connecting to other components (72), and Andre provides a similar component having a trapezoid configuration which one would have recognized to be an obvious interchangeable substitute for the unknown cross section of Freeman.
As to claim 3, when the Andre textile components are used in the Freeman process, the textile products are mutually connected by the resin injected in Freeman (92).  As to claim 5, the Freeman system has a defined sprue structure (claim 5, also Fig. 3, item 92).  As to claims 6, 8, 9, and 10, Freeman teaches a mold with two halves (80, 82) which form a cavity in the closed condition as depicted in Fig. 3.  Freeman further teaches injecting resin (claim 1, step (e)), which is interpreted to meet the claimed infusion (claim 6), injection (claim 9), and resin transfer molding (claim 10).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman (EP 02143751A2) in view of Andre (US 5,431,870), and further in view of Stiesdal (US 20120312469).  Freeman and Andre teach the subject matter of claim 6 above under 35 U.S.C. 103.
As to claim 7, Freeman teaches air vents (Fig. 1, item 48), but is silent to vacuum.  However, Stiesdal teaches that that a vacuum can be applied to extract air from a mold during resin injection ([0029]).  It would have been obvious to one of ordinary skill in the art to provide the Stiesdal vacuum vent improvement to the modified Freeman process because doing so would improve the rate of resin injection and reduce voids in the resulting article by removal of the air from the mold.
Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are addressed by the revised rejection above.  It appears that several of the features discussed during the previous interview may actually be new matter not supported by the original specification.  The Examiner was unable to locate sufficient support for these features.  Freeman still appears relevant to the claimed invention and meets most of the claimed features except for the two features provided by Andre.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742